Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites (with emphasis added) “including an estimated location relative to the features” line 4. It is not clear what locations are included within the scope of the term, estimated user location, estimated user device location, or estimated other object location. The metes, bounds and scope of the claim is not defined and the claim is indefinite.
As to claims 2-20 refer to claim 1 rejection.
Claim 6, recites “wherein the margin of error is estimated based on a correlation to the detected location with data indicating the detected location is experiencing weather defined as resulting in error” lines 1-3, but does not define what is correlated to the detected location with data indicating the detected location is experiencing weather defined as resulting in error, and therefore the claim element is indefinite (MPEP  2173.05(q)). 
As to claims 13, 20 refer to claim 6 rejection.
Claim 7, recites ‘wherein the margin of error is estimated based on a correlation to the detected location to a type of location defined as being associated with error in coordinates” lines 1-3, but does not define what is correlated to the detected location to a type of location defined as being associated with error in coordinates, and therefore the claim element is indefinite (MPEP  2173.05(q)).
As to claims 14, 20 refer to claim 7 rejection.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-7,13-14 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 6, recites recites “wherein the margin of error is estimated based on a correlation to the detected location with data indicating the detected location is experiencing weather defined as resulting in error” lines 1-3. There is no supporting specification disclosure applicant has disclosed and one of ordinary skill in the art would require undue experimentation to make and use the invention commensurate with the requirements of claim 6.
As to claims 13 and 20 refer to claim 6 rejection.
Claim 7, recites ‘wherein the margin of error is estimated based on a correlation to the detected location to a type of location defined as being associated with error in coordinates” lines 1-3. There is no supporting specification disclosure applicant has disclosed and one of ordinary skill in the art would require undue experimentation to make and use the invention commensurate with the requirements of claim 7.
  As to claims 14 and 20 refer to claim 7 rejection.
Allowable Subject Matter
Claims 1-20 would be allowable if amended to overcome the above rejections.
The following is a statement of reasons for the indication of allowable subject matter:  Reiley et al. (US 2018/0357907) is the closest prior art teaches a system includes a mobile computing device (at least at paragraphs 0008 and 0011) configured to: responsive to a margin of error of a detected location of a user being above a predefined threshold (paragraph 0008, lines 11-13 and paragraph 0065), request capture of image data of an environment surrounding the user (paragraph 0008, lines 2-4 and paragraph 0011, lines 4-7); process the image data to determine an actual (real world) user location relative to a plurality of objects, having known positions, identifiable in the image data (paragraph 0008, lines 6-18 and paragraph 0011, lines 10-32); and replace the detected location with the determined actual user location (paragraph 0008, lines 19-21). Reiley does not disclose “determine a real-world location, of a user of the user device, using the estimated location relative to the received key features compared to the determined coordinates of the objects determined to have the features” recited in claims 1, 8 and 15 in combination with other features of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413. The examiner can normally be reached flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIR A AHMED/              Primary Examiner, Art Unit 2665